Exhibit 10.5

[Date]

Private & Confidential

[Name]

[Address]

[Address]

 

  Re: Short-Term Incentive Award

Dear [Name]:

I am pleased to advise you that American International Group, Inc. (“AIG”) has
granted you a cash incentive award of $— for the — Performance Year under the
AIG 2013 Short-Term Incentive Plan. Because you are in grade level 27 and above,
one half of your cash incentive award ($—), less any applicable tax
withholdings, was paid on [Award Date]. The remaining half ($—) is fully vested
and will be paid, less any applicable tax withholdings, on [March 1 of the year
following the Award Date].

Notwithstanding anything to the contrary contained herein, in consideration of
the grant of this award, you agree that this award and any payments hereunder
will be subject to forfeiture and/or repayment to the extent provided for in the
AIG Clawback Policy, as in effect from time to time, if it is determined in
accordance with the policy that a Covered Event (as defined in such policy) has
occurred.

 

Sincerely, [                        ]